MEMORANDUM
We review de novo1 the dismissal under Fed.R.Civ.P. 12(b)(2) of Tosvar Aerosol and its owner, Paolo Gioia, from Sebastian International’s lawsuit.
Where, as here, the district court receives only written submissions, the plaintiff need only make a prima facie case showing of jurisdiction to avoid the defendant’s motion to dismiss. In determining whether [plaintiff] has met this burden, uncontroverted allegations in [plaintiffs] complaint must be taken as true, and conflicts between the facts eon-tained in the parties’ affidavits must be resolved in [plaintiffs] favor.2
We apply this standard on appeal.
Sebastian did not meet its burden3 of making “a prima facie showing of facts supporting jurisdiction.”4 Sebastian’s allegations and declarations do not reasonably support the inference that Tosvar knew or reasonably should have known the counterfeits would be shipped to California. Tosvar filled cans in Italy manufactured by an Italian company, for an Italian company, and delivered the filled cans to an Italian transportation company for transport to an Italian port. The cryptic reference to “Miami” on the Italian transportation company’s (not Sebastian’s) shipping documents and to “the Americans” in the fax, the still more cryptic BATF license number on the cans, and the presence of Sebastian’s California address and a “Made in the U.S.A.” label on the cans do not adequately support the inference of knowledge that the cans would be sold into the California market. Because Sebastian has not established, even under a permissive standard, that Tosvar knew that the cans were shipped to the United States, it has not made a prima facie showing that Tosvars’ acts were “expressly aimed at the forum.”5
We reject Sebastian’s remaining contention, that the district court should have ordered additional discovery before dismissing Tosvar, because Sebastian has *176not made “the clearest showing that denial of discovery resulted] in actual and substantial prejudice to the complaining litigant.” 6
Sebastian’s appeal against Nortex, case number 01-55484, is severed and STAYED. As to Sebastian’s appeal against Tosvar Aerosol and Gioia, case number 01-55488, the district court is AFFIRMED.

. Glencore Grain Rotterdam B.V. v. Shivnath Rai Hamarain Co., 284 F.3d 1114, 1119 (9th Cir.2002); Rio Properties, Inc. v. Rio International Interlink, 284 F.3d 1007, 1019 (9th Cir.2002).


. Rio Properties at 1019.


. Id. at 1019.


. Glencore Grain, 284 F.3d at 1119; Rio Properties, 284 F.3d at 1019.


. Rio Properties at 1019-20 (citing Calder v. Jones, 465 U.S. 783, 788-89, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984)).


. See Butcher's Union Local No. 498, United Food & Commercial Workers v. SDC Investment, Inc., 788 F.2d 535, 540 (9th Cir.1986) (internal quotations and citations omitted).